DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered. 

Response to Amendment
Claim(s) 1 and 9-46 is/are pending in this instant application. Claim(s) 1 is/are Claim(s) 43-46 is/are newly added. Pursuant to amendments made the pending Double Patenting rejection is hereby withdrawn. 

Allowable Subject Matter
Claim 1 and 9-46 (renumbered as 1-39) are allowed.
The following is an examiner’s statement of reasons for allowance: 

Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 1,
A photoelectric conversion apparatus including a semiconductor substrate having a first face and a second face opposite to the first face, the photoelectric conversion apparatus comprising:
wherein a virtual straight line passing through a first contact hole provided for the first transfer gate and a second contact hole provided for the second transfer gate does not pass through a third contact hole provided for the floating diffusion in a plan view.

Claims 11,12,16-26,28-36,38-42 were allowed before. See office action of 8/27/2021 for reasons of allowance of these claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697